Exhibit 10.90
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made and entered into
as of the 30th day of July, 2010 by and between CHROMCRAFT REVINGTON, INC. (the
“Company”), a Delaware corporation, and RONALD H. BUTLER (the “Executive”), who
is the Chairman of the Board and Chief Executive Officer of the Company,
WITNESSETH:
WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement dated as of July 1, 2008 (the “Employment Agreement”), and the
Employment Agreement provides for a stock based incentive compensation award
opportunity to the Executive of Two Hundred Forty Thousand (240,000) shares of
restricted common stock of the Company;
WHEREAS, the Board of Directors and the Compensation Committee of the Company
have authorized and approved the award of restricted common stock contemplated
by this Agreement; and
WHEREAS, the shares of restricted common stock awarded to the Executive shall be
restricted in accordance with this Agreement, the Employment Agreement and the
Company’s 2007 Executive Incentive Plan, as currently in effect or as may be
hereafter amended (the “Plan”).
NOW, THEREFORE, in consideration of the foregoing premises, the Company’s
issuance of shares of restricted common stock to the Executive, the respective
covenants, agreements and obligations contained herein and in the Plan, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Executive hereby agree as follows:
Section 1. Award of Restricted Stock. Subject to the terms and conditions of the
Employment Agreement, the Plan and this Agreement, the Company hereby grants to
the Executive an Award of Two Hundred Forty Thousand (240,000) shares of common
stock of the Company, which shares shall be issued and be restricted in
accordance with the Plan and this Agreement (the “Restricted Stock”).
Section 2. Award Date. The Award Date for the Award of Restricted Stock is
March 31, 2010.
Section 3. Earning and Vesting of Restricted Stock. The Performance Period,
Performance Measures, targeted level of performance for each Performance
Measure, Award Rates and vesting schedule relating to the Award of Restricted
Stock are set forth in Exhibit A to this Agreement. The Award of Restricted
Stock must be earned and subsequently vested, as determined by the Compensation
Committee, in order for the Executive to be eligible to receive any shares free
of restriction. With respect to whether the targeted level of performance for
each of the Performance Measures has been achieved and the Award of Restricted
Stock has been earned, the determination of the Compensation Committee shall be
based on the Company’s audited financial statements for the fiscal year ending
December 31, 2010.

 

 



--------------------------------------------------------------------------------



 



If the targeted level of performance for a Performance Measure is achieved, then
the number of shares Restricted Stock attributed to such Performance Measure
shall be earned by the Executive and, in addition, shall then be subject to a
continued service vesting requirement as set forth in Exhibit A in order for the
Award to vest. If the shares of Restricted Stock are earned and become vested,
such shares shall be free of restriction, except as provided otherwise in the
Plan or this Agreement.
Section 4. Dividend, Voting and Other Rights. Prior to the time that any shares
of Restricted Stock shall have become vested, the Executive shall be entitled to
(a) receive all dividends and distributions, if any, paid with respect to the
unvested shares of Restricted Stock, (b) exercise all voting rights with respect
to the unvested shares of Restricted Stock, and (c) exercise and possess all
other rights and attributes of ownership of the unvested shares of Restricted
Stock, except as provided otherwise in the Plan and this Agreement.
Section 5. Certain Agreements of the Executive. The Executive hereby understands
and agrees as follows:
(a) none of the shares of Restricted Stock have been registered or qualified
under any federal or state securities laws and are being issued by the Company
in reliance upon certain exemptions from registration or qualification under
such laws;
(b) because the shares of Restricted Stock have not been registered or qualified
under any federal or state securities laws and because the Executive may be
deemed to be an affiliate of the Company under the federal securities laws, such
shares are subject to restrictions on resale and transfer imposed by applicable
federal and state law in addition to the restrictions set forth in the Plan and
this Agreement;
(c) he is (and his heirs, executors, administrators and representatives are)
bound by, and the shares of Restricted Stock are subject to, the terms,
conditions and restrictions set forth in the Plan and this Agreement, the
Company’s Certificate of Incorporation and By-Laws and applicable law (all as
currently or hereafter in effect);
(d) there is no obligation of the Company to continue to have the shares of the
Company’s common stock (including the shares of Restricted Stock if and when
they may become earned and/or vested) listed, traded or quoted on any securities
exchange or on any quotation system or other established trading market;
(e) no representations, promises or commitments have been made to the Executive
relating to (i) the repurchase by the Company of any shares of Restricted Stock
upon such shares having been earned or vested, or (ii) the amount of dividends
or distributions, the percentage of profit or the return on investment, if any,
that he might expect to receive as a result owning the shares of Restricted
Stock (whether before or after the shares shall have become earned or vested);
and
(f) the shares of Restricted Stock shall be held by the Executive for his own
account and not for another person and not with a view to resale, distribution,
subdivision or fractionalization of such shares.

 

2



--------------------------------------------------------------------------------



 



Section 6. Non-transferability. Until shares of Restricted Stock shall have been
earned and subsequently vested as provided in the Plan and this Agreement, the
unvested shares of Restricted Stock (a) cannot be sold, transferred, assigned,
margined, encumbered, bequeathed, gifted, alienated, hypothecated, pledged or
otherwise disposed of, nor can a lien, security interest or option be placed
thereon, whether by operation of law, whether voluntarily or involuntarily, or
otherwise, and (b) are not subject to execution, attachment or similar process
or otherwise available to the creditors of the Executive. At such time as shares
of Restricted Stock shall have been earned and subsequently vested, the vested
shares of Restricted Stock may be sold, transferred, gifted or otherwise
disposed of in accordance with applicable law and the requirements then in
effect of the principal securities exchange or market (or of any quotation
system or other established trading market) on which the Company’s shares of
common stock are then listed or traded, if any. Any attempted or purported
transfer or other act in breach of or contrary to this Section shall be null and
void and of no force or effect whatsoever.
Section 7. Issuance of Shares. Promptly following the execution of this
Agreement, the Company shall issue (or purchase in the open market or in
privately-negotiated transactions) the shares necessary to satisfy the Award of
Restricted Stock, and thereafter until such time as shares of Restricted Stock
shall have been earned and subsequently vested, the Company shall maintain the
unvested shares in book-entry form in the name of the Executive, and such
unearned or unvested shares shall be outstanding for all corporate purposes.
Until such time as shares of Restricted Stock shall have been earned and
subsequently vested, the Executive shall not be entitled to hold any unearned or
unvested shares in street name and the Company shall not issue any certificate
representing unearned or unvested shares in the name or for the benefit of the
Executive. Upon request by the Executive following the date on which shares of
Restricted Stock shall have been earned and subsequently vested, the Company
shall release such vested shares to the Executive and shall, in accordance with
the instructions of the Executive, either cause such shares to be placed in
“street name” with a broker designated by the Executive or issue a stock
certificate representing such shares in the name of the Executive with a legend
in substantially the following form imprinted thereon.
RESTRICTIONS ON TRANSFER
The securities represented by this Certificate have not been registered or
qualified under the Securities Act of 1933, as amended (the “Act”), the laws of
the State of Delaware or any other state securities laws and may not be sold,
transferred, gifted, pledged or otherwise disposed of in the absence of such
registration or qualification or an exemption therefrom under the Act and any
applicable state securities laws.
The securities represented by this Certificate are subject to the terms of a
Restricted Stock Award Agreement and the 2007 Executive Incentive Plan of the
Company, which contain restrictions on the sale, transfer, gift, pledge and
other disposition of, and other matters relating to, these securities, copies of
which agreement and plan are on file with the Secretary of the Company.

 

3



--------------------------------------------------------------------------------



 



Section 8. Income and Employment Tax Withholding. All required federal, state
and local income and employment taxes (and all interest and penalties thereon)
that arise or are imposed by virtue of the Award of Restricted Stock having been
earned and subsequently vested shall be the responsibility of and paid by the
Executive. The Company shall have the right to require payment to it of the
taxes and other charges required by law to be withheld as a result of the Award
of Restricted Stock having been earned and subsequently vested. The Company also
is hereby entitled, and the Executive hereby authorizes the Company, to withhold
shares of Restricted Stock to satisfy any withholding tax liability of the
Company. The value of the shares that may be withheld shall equal the Company’s
aggregate withholding tax obligations in connection with the shares of
Restricted Stock that have been earned and subsequently vested (or, if made, the
Executive’s election under Section 83(b) of the Internal Revenue Code) and shall
be based upon the closing price of the Company’s common stock, as quoted by the
principal securities exchange or market on which the Company’s common stock is
then traded, on the date that the shares have vested as specified in Exhibit A
(or, if the Executive makes an election under Section 83(b) of the Internal
Revenue Code, on the Award Date for the Award of Restricted Stock). If the
Company’s common stock is not listed, traded or quoted on any securities
exchange or on any quotation system or other established trading market on the
date that the shares of Restricted Stock have vested, then the value of the
shares that may be withheld shall be the fair market value of such shares as
determined by the Company. The Company understands and agrees that the Executive
is entitled to make an election under Section 83(b) of the Internal Revenue
Code.
Section 9. Employment; Certain Conflicts. Neither this Agreement nor the Award
of Restricted Stock (a) constitutes an agreement, understanding or commitment
relating to the continued employment of the Executive by the Company, or
(b) affects the employment of the Executive by the Company pursuant to the
Employment Agreement. In the event of any conflict between the Plan and this
Agreement, then this Agreement shall control; provided however, that in the
event that this Agreement is silent with respect to a particular matter relating
to the Award of Restricted Stock, then the Plan shall control with respect to
such matter. In the event of any conflict between this Agreement and the
Employment Agreement, then this Agreement shall control.
Section 10. Effect of Termination of Employment or Change in Control.
Notwithstanding anything to the contrary contained in the Plan or this
Agreement, in the event of a Change in Control (as defined in the Employment
Agreement) or a termination of the Executive’s employment with the Company
(whether by the Company or the Executive, whether with or without cause or good
reason, whether upon disability, retirement or death, or otherwise), all shares
of Restricted Stock that have not been earned or that have been earned but have
not subsequently vested as of the time of such event shall be treated in
accordance with in Section 5(g)(ii) of the Employment Agreement.

 

4



--------------------------------------------------------------------------------



 



Section 11. Miscellaneous.
(a) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Company and the Executive and their respective heirs,
executors, representatives, successors and assigns; provided, however that
neither party may assign this Agreement without the prior written consent of the
other party hereto except that the Company may, without the consent of the
Executive, assign this Agreement in connection with any merger, consolidation,
share exchange, combination, sale of stock, sale of assets or other similar
transaction involving the Company or any transaction or series of transactions
constituting a Change in Control. In the event of any such permitted assignment
by the Company of this Agreement, all references to the “Company” shall
thereafter mean and refer to the successor or assignee of the Company.
(b) Waiver. Either party hereto may, by a writing signed by the waiving party,
waive the performance by the other party of any of the covenants or agreements
to be performed by such other party under this Agreement or any breach of or
noncompliance with any provision of this Agreement. The waiver by either party
hereto shall not operate or be construed as a continuing or subsequent waiver or
a waiver of any other or subsequent failure of performance, breach or
noncompliance hereunder. The failure or delay of either party at any time to
insist upon the strict performance of any provision of this Agreement or to
enforce its rights or remedies under this Agreement shall not be construed as a
waiver or relinquishment of the right to insist upon strict performance of such
provision, or to pursue any of its rights or remedies for any breach hereof, at
a future time.
(c) Amendment. This Agreement may be amended, modified or supplemented only by a
written agreement executed by both of the parties hereto.
(d) Headings. The headings in this Agreement have been inserted solely for ease
of reference and shall not be considered in the interpretation or construction
of this Agreement.
(e) Severability. In case any one or more of the provisions (or any portion
thereof) contained herein shall, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein.
(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same agreement.
(g) Construction. This Agreement shall be deemed to have been drafted by both
parties hereto. This Agreement shall be construed in accordance with the fair
meaning of its provisions and its language shall not be strictly construed
against, nor shall ambiguities be resolved against, either party.

 

5



--------------------------------------------------------------------------------



 



(h) Entire Agreement. This Agreement and the Plan constitute the entire
understanding and agreement (and supersede all other prior understandings,
commitments, representations and communications), whether oral or written,
between the parties hereto relating to the shares of Restricted Stock.
(i) Governing Law. Because the Company’s headquarters are in Indiana, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Indiana, without reference to any choice of law provisions, principles
or rules thereof (whether of the State of Indiana or any other jurisdiction)
that would cause the application of any laws of any jurisdiction other than the
State of Indiana.
(j) Recitals; Exhibit. The recitals, premises and “Whereas” clauses contained on
page 1 of this Agreement, and Exhibit A attached to this Agreement, are
expressly incorporated into and made a part of this Agreement.
(k) Capitalized Terms. All capitalized terms used but not otherwise defined in
this Agreement or in Exhibit A shall have the same meaning ascribed to such
terms in the Plan.
(l) Review and Consultation. The Executive hereby understands and agrees that he
(i) has read and is familiar with this Agreement and the Plan, (ii) understands
the provisions and effects of this Agreement and the Plan, and (iii) has
consulted with such of his attorneys, accountants and other advisors as he has
deemed advisable prior to executing this Agreement. THE EMPLOYEE HEREBY FURTHER
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED ANY ADVICE,
COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT OR THE PLAN FROM ANY
DIRECTOR, OFFICER OR OTHER EMPLOYEE OF, OR ANY ATTORNEY OR REPRESENTATIVE FOR,
THE COMPANY.
(m) Certain Approvals Required. Any amendment, modification or supplement of or
any waiver under this Agreement on behalf of the Company may be made and will be
effectual only upon the approval thereof by the Compensation Committee.
* * *
[Signature Page Follows this Page]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Executive have entered into, executed
and delivered this Restricted Stock Award Agreement as of the day and year first
above written.

                  /s/ Ronald H. Butler       Ronald H. Butler             
CHROMCRAFT REVINGTON, INC.
      By:   /s/ Myron D. Hamas         Name:   Myron D. Hamas        Title:  
Vice President — Finance   

 

7